DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received January 13, 2021 has been entered. Claim 1 has been amended to clarify the claim language, and to specify wherein, when the power tool is the first power tool and the battery pack is connected to the first power tool, the mechanical interaction is in a first form and the plurality of groups of power cells are connected in series to provide the first voltage to the first power tool, and wherein, when the power tool is the second power tool and the battery pack is connected to the second power tool, the mechanical interaction is in a second form different from the first form, and the plurality of groups of power cells are connected in parallel to provide the second voltage to the second power tool.
	Claim 8 has been amended to specify when the battery pack is connected to the first power tool, the mechanical interaction is in a first form and the plurality of groups of power cells are connected in series to provide the first voltage to the first power tool, and wherein, when the battery pack is connected to the second power tool, the mechanical interaction is in a second form different from the first form, and the plurality of groups of power cells are connected in parallel to provide the second voltage to the second power tool.
	Support for the Amendment is provided in the Applicant’s disclosure including Figures 4a, 4b, 5a, 5b, 6a, and 6b.
Response to Arguments
	The Applicant’s arguments and remarks traversing the rejections set forth in the September 16, 2020 Non-Final Rejection have been fully considered. The Applicant’s arguments are persuasive in view of the Amendment and the rejections set forth in the Non-Final Rejection are accordingly withdrawn.
Claim Objections
Claims 2, 4, 5, 6, 9, 11, 12, and 13 are objected to because of the following informalities: each recite similar grammatical errors when referring to their respective parent claim. For example, Claim 2 recites “The assembly according to the claim 1” redundantly reciting “the” in reference to claim 1. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim # of copending Application No. 15/486,112.

Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23-35 of copending Application No. 15/486,112 (“#112”). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a battery pack . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	#112 claims a battery pack similar to the battery pack of instant Claim 1, and Claims 28 and 32 of #112 claim a power tool assembly comprising that battery pack similarly to the assembly of instant Claim 1.
	Regarding instant Claim 1, #112 claims an assembly comprising a power tool selected from a first power tool (Claim 28 high voltage power tool, or Claim 32 low voltage power tool) or a second power tool different from the first power tool (Claim 32 or Claim 28), and a battery pack, the battery pack being configured to provide power to the 
	Regarding Claim 2, #112 claims the assembly according to the claim 1, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the power tool (Claims 28 and 32 claim terminals and terminal slots which are connection portions as claimed).  
	Regarding Claim 4, #112 claims the assembly according to claim 1, wherein, when the mechanical interaction is in the first form, at least a first part of the plurality of connection portion is mechanically connected to the first power tool, and wherein, when the mechanical interaction is in the second form, the first part of the plurality of connection portion is not mechanically connected to the second power tool (Claims 28, 32 connection mechanisms are different and thus when one is connected such as in Claim 28 the other connection mechanism is not necessarily connected as in Claim 32).  
Regarding Claim 5, #112 claims the assembly according to claim 4, wherein the first part of the plurality of connection portion is formed as a first battery electrical terminal connected to the plurality of power cells (Claim 23).  
	Regarding Claim 6, #112 claims the assembly according to claim 5, wherein the plurality of connection portions comprises a pair of first battery electrical terminals including the first battery electrical terminal, wherein the first power tool comprises a pair of first tool electrical terminals connectable to the first pair of battery electrical terminals, and wherein, when the battery pack is connected to the first power tool, the pair of first battery electrical terminals are connected to the pair of first tool electrical terminals (Claim 23, 28, 32 plurality of battery terminals in slots and plurality of tool terminals including pairs of first and second terminals as claimed).  
	Regarding Claim 8, #112 claims an assembly comprising a first power tool, a second power tool different from the first power tool, and a battery pack, the battery pack being configured to provide power to the first or second power tool when the battery pack is connected to the first or second power tool, wherein the battery pack comprises a plurality of groups of power cells and a plurality of connection portions configured to select a voltage of the power of at least a first voltage or a second voltage lower than the first voltage, each group of power cells having a plurality of power cells connected in series,3Application No. 16/698,689Docket No.: 033065-0129 Reply to Office Action of September 16, 2020wherein, when the battery pack is connected to the first or second power tool, the plurality of connection portions are configured to select the voltage provided to the first or second power tool in response to a form of mechanical interaction between the plurality of connection portions and the first or second power tool wherein, when the battery pack is connected to the first power tool, the mechanical 
	Regarding Claim 9, #112 claims the assembly according to the claim 8, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the first or second power tool (as by the terminals connections of Claims 23, 28, 32).  
	Regarding Claim 11, #112 claims the assembly according to the claim 8, wherein, when the mechanical interaction is in the first form, at least a first part of the plurality of connection portions is mechanically connected to the first power tool, and wherein, when the mechanical interaction is in the second form, the first part of the plurality of connection portions is not mechanically connected to the second power tool (Claims 23, 28, 32 including terminal connection portions of the battery pack and of the respective tools).  
	Regarding Claim 12, #112 claims the assembly according to the claim 11, wherein the first part of the plurality of connection portions is formed as a first battery electrical terminal connected to the plurality of power cells (Claim 23, Claim 28, Claim 32).  
	Regarding Claim 13, #112 claims the assembly according to the claim 12, 4Application No. 16/698,689Docket No.: 033065-0129 Reply to Office Action of September 16, 2020 wherein the plurality of connection portions comprises a pair of first battery 

Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-30 of copending Application No. 15/122,766.

Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-30 of copending Application No. 15/112,766 (#766). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a battery pack configured to provide a first voltage to a first power tool and a second voltage to a second power tool where the battery pack comprises groups of cells connected in series and wherein the groups of cells may be connected in parallel in response to connection to one of the tools and the groups of cells may be connected in series in response to a connection to the other of the tools. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding instant Claim 1, #766 claims an assembly comprising a power tool selected from a first power tool (Claim 27) or a second power tool different from the first power tool (Claim 27 claims a power tool system including a first power tool and second power tool where the operating voltage of the first power tool is higher than that of the 
	Regarding Claim 2, #766 claims the assembly according to the claim 1, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the 
Regarding Claim 4, #766 claims the assembly according to the claim 1, wherein, when the mechanical interaction is in the first form, at least a first part of the plurality of connection portion is mechanically connected to the first power tool, and wherein, when the mechanical interaction is in the second form, the first part of the plurality of connection portion is not mechanically connected to the second power tool (Claims 27, connection mechanisms are different and thus when one is connected such as in Claim 27 and Claim 30 the other connection mechanism is not necessarily connected as in Claim 27).  
	Regarding Claim 5, #766 claims the assembly according to the claim 4, wherein the first part of the plurality of connection portion is formed as a first battery electrical terminal connected to the plurality of power cells (Claim 30).  
	Regarding Claim 6, #766 claims the assembly according to the claim 5, wherein the plurality of connection portions comprises a pair of first battery electrical terminals including the first battery electrical terminal (Claims 29-30 specify the connection portions comprise electrical terminals including first, second and third groups of connection portions where each group comprise a plurality of electrical terminals), wherein the first power tool comprises a pair of first tool electrical terminals connectable to the first pair of battery electrical terminals, and wherein, when the battery pack is connected to the first power tool, the pair of first battery electrical terminals are connected to the pair of first tool electrical terminals (Claim 27-30).  
	Regarding Claim 8, #766 claims an assembly comprising a first power tool, a second power tool different from the first power tool, and a battery pack (Claim 27 claims a first and second power tool and a battery pack), the battery pack being 
	Regarding Claim 9, #766 claims the assembly according to the claim 8, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the first or second power tool (as by the terminals connections of Claims 29-30).  
	Regarding Claim 11, #766 claims the assembly according to the claim 8, wherein, when the mechanical interaction is in the first form, at least a first part of the 
	Regarding Claim 12, #766 claims the assembly according to the claim 11, wherein the first part of the plurality of connection portions is formed as a first battery electrical terminal connected to the plurality of power cells (Claim 29-30).  
	Regarding Claim 13, #766 claims the assembly according to the claim 12, 4Application No. 16/698,689Docket No.: 033065-0129 Reply to Office Action of September 16, 2020 wherein the plurality of connection portions comprises a pair of first battery electrical terminals including the first battery electrical terminal, wherein the first power tool comprises a pair of first tool electrical terminals connectable to the pair of first battery electrical terminals, and wherein, when the battery pack is connected to the first power tool, the pair of first battery electrical terminals are connected to the pair of first tool electrical terminals (Claim 27, Claim 30).

Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of copending Application No. 16/698,662.

Claims 1, 2, 4-6, 8, 9, and 11-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of copending Application No. 16/698,662 (“#662”). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a battery pack configured to provide a first voltage to a first power tool and a second voltage to a . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding instant Claim 1, #662 claims an assembly comprising a power tool selected from a first power tool (Claim 1, battery pack configured to supply power to a power tool) or a second power tool different from the first power tool (Claim 1 claims a battery pack configured to provide power to a first and second power tool providing a first voltage to the first power tool and a second voltage to the second power tool the second voltage lower than the first voltage), and a battery pack (Claim 1 claims a battery pack), the battery pack being configured to provide power to the power tool when the battery pack is connected to the power tool, wherein the battery pack comprises  a plurality of groups of power cells and a plurality of connection portions configured to select a voltage of the power from at least a first voltage or a second voltage lower than the first voltage (Claim 1, parallel or series configuration is selected based on mechanical interaction with first or second tool), each group of power cells having a plurality of power cells connected in series (Claim 1 “each group of power cells having a plurality of power cells connected in series”), wherein, when the battery pack is connected to the power tool, the plurality of connection portions are configured to select the voltage provided to the power tool in response to a form of mechanical interaction (Claim 1) between the plurality of connection portions and the first power tool, wherein, 
	Regarding Claim 2, #662 claims the assembly according to the claim 1, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the power tool (Claims 1, 5, and 6 claim that connection portions comprise a plurality of electrical terminals).  
	Regarding Claim 4, #662 claims the assembly according to the claim 1, wherein, when the mechanical interaction is in the first form, at least a first part of the plurality of connection portion is mechanically connected to the first power tool, and wherein, when the mechanical interaction is in the second form, the first part of the plurality of connection portion is not mechanically connected to the second power tool (Claim 4, also Claim 1, connection mechanisms are different and thus when one is connected such as in Claims 5-6 the other connection mechanism is not necessarily connected because the difference in connection mechanism is what results in the claimed first voltage or second voltage applied to the matching power tool).  
	Regarding Claim 5, #662 claims the assembly according to the claim 4, wherein the first part of the plurality of connection portion is formed as a first battery electrical terminal connected to the plurality of power cells (Claim 5-6).  
Regarding Claim 6, #662 claims the assembly according to the claim 5, wherein the plurality of connection portions comprises a pair of first battery electrical terminals including the first battery electrical terminal (Claims 5-6 specify the connection portions comprise electrical terminals including first, second and third groups of connection portions where each group comprise a plurality of electrical terminals), wherein the first power tool comprises a pair of first tool electrical terminals connectable to the first pair of battery electrical terminals, and wherein, when the battery pack is connected to the first power tool, the pair of first battery electrical terminals are connected to the pair of first tool electrical terminals (Claim 5-6).  
	Regarding Claim 8, #662 claims an assembly comprising a first power tool, a second power tool different from the first power tool, and a battery pack (Claim 1 claims a first and second power tool and a battery pack), the battery pack being configured to provide power to the first or second power tool when the battery pack is connected to the first or second power tool (Claim 1), wherein the battery pack comprises a plurality of groups of power cells and a plurality of connection portions configured to select a voltage of the power of at least a first voltage or a second voltage lower than the first voltage (Claim 1), each group of power cells having a plurality of power cells connected in series (Claim 27), 3Application No. 16/698,689Docket No.: 033065-0129 Reply to Office Action of September 16, 2020wherein, when the battery pack is connected to the first or second power tool, the plurality of connection portions are configured to select the voltage provided to the first or second power tool in response to a form of mechanical interaction between the plurality of connection portions and the first or second power tool (Claims 5-6 including interaction between different terminal groups of different connection portions) wherein, when the battery pack is connected to the first power tool, 
	Regarding Claim 10, #662 claims the assembly according to the claim 8, wherein, the mechanical interaction includes mechanical connection between the plurality of connection portions and the first or second power tool (as by the terminals connections of Claims 5-6).  
	Regarding Claim 11, #662 claims the assembly according to the claim 8, wherein, when the mechanical interaction is in the first form, at least a first part of the plurality of connection portions is mechanically connected to the first power tool, and wherein, when the mechanical interaction is in the second form, the first part of the plurality of connection portions is not mechanically connected to the second power tool (Claims 5-6 including terminal connection portions of the battery pack and of the respective tools).  
	Regarding Claim 12, #662 claims the assembly according to the claim 11, wherein the first part of the plurality of connection portions is formed as a first battery electrical terminal connected to the plurality of power cells (Claims 5-6).  
	Regarding Claim 13, #662 claims the assembly according to the claim 12, 4Application No. 16/698,689Docket No.: 033065-0129 Reply to Office Action of September 16, 2020 wherein the plurality of connection portions comprises a pair of first battery electrical terminals including the first battery electrical terminal, wherein the first power tool comprises a pair of first tool electrical terminals connectable to the pair of first 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729